Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149372                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149372
                                                                    COA: 279161
                                                                    Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE in part the
  April 22, 2014 judgment of the Court of Appeals and we REMAND this case to the Kent
  Circuit Court for a new trial. The trial court abused its discretion by admitting the
  recording of the defendant’s interrogation. See People v Musser, 494 Mich 337 (2013).
  Because nothing of any relevance was said during the interrogation, it was simply not
  relevant evidence, and thus was not admissible evidence. See MRE 401. The admission
  of this evidence amounted to plain error that affected the defendant’s substantial rights
  and seriously affected the fairness, integrity or public reputation of judicial proceedings.
  See People v Carines, 460 Mich 750, 763 (1999). In a trial in which the evidence
  essentially presents a ‘one-on-one’ credibility contest between the complainant and the
  defendant, the prosecutor cannot improperly introduce statements from the investigating
  detective that vouch for the veracity of the complainant and indicate that the detective
  believes the defendant to be guilty. On retrial, if the parties seek to admit expert
  testimony, the trial court shall conduct a Daubert hearing to ensure that the proposed
  testimony is both relevant and reliable as is required under MRE 702. See Daubert v
  Merrell Dow Pharmaceuticals, Inc, 509 US 579 (1993). In light of this disposition, we
  decline to address the other issues presented in our order granting leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           t1222
                                                                               Clerk